Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: with respect to claims 1, 6, 10 – 13, 16, 17, the remarks, in combination with all of the limitations, and taking into consideration the amendment done to the independent claims, are convincing.  The prior art fails to disclose a turbine having a hsouing with compound nozzles which include a smaller opening into which fluid flow is received and a larger opening from which fluid flow is exhausted and the turbine is positioned inside a shroud and affixed to an inside surface of the shroud  and the shroud and turbine rotate in unison and a power generator system connected to the turbine and using an output fluid flow as thrust when used in a propulsion mode and the power generator device has a stator and the turbine rotates the stator of the power generation device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







January 4, 2022